Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 18, 2018

                                        No. 04-18-00262-CR

                                       Joe Anthony PEREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 81st Judicial District Court, Atascosa County, Texas
                                Trial Court No. 17-03-0189-CRA
                        Honorable Philip A. Kazen, Jr., Judge Presiding


                                           ORDER
        The reporter’s record was originally due on May 29, 2018. On June 4, 2018, the clerk of
this court notified the court reporter that she is the court reporter responsible for timely filing the
reporter’s record in this appeal and that the reporter’s record is late. The clerk explained that if
the reporter’s record has not been filed because (1) the appellant has failed to pay or make
arrangements to pay the reporter’s fee and (2) the appellant is not entitled to appeal without
paying the fee, the court reporter must file a notification of late record stating such fact within
ten days. Otherwise, the court reporter must file the reporter’s record within thirty days.

        The reporter’s record has not been filed. Nor has the court reported filed a notification of
late record.

         We, therefore, ORDER the court reporter to file the reporter’s record on or before
August 7, 2018. If the reporter’s record is not received by such date, an order may be issued
directing the court reporter to appear and show cause why she should not be held in contempt for
failing to file the record.



                                                       _________________________________
                                                       Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court